Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 6-7, 9, 11, 14-16, 18, and 21-24 are pending. Claims 2, 4-5, 8, 10, 12-13, 17, and 19-20 are canceled by Applicant. Claims 21-24 are newly added by Applicant.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1, 3, 6-7, 9, 11, 14-16, 18, and 21-24 would be allowable over the prior art of record if amended to overcome the applicable rejection(s) and objection(s) set forth in this Office action because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art.

Takano (US 2002/0049690) (as previously cited) discusses crowd movement in a game.

Lord et al. (US 2010/0075761) (as previously cited) discuss encounters and interactions amongst players in a gaming environment.

Eddy et al. (US 2012/0329556) (as previously cited) discuss consolidating game objects in a multi-player online game.

Claim Objections
As per claim 1, it is objected to because in ll. 14 “collectively” should be “collective”. In ll. 16 “quotas” should be “quota”.

As per claim 9, it has similar limitations as claim 1 and is therefore objected to using the same rationale.

As per claim 16, it has similar limitations as claim 1 and is therefore objected to using the same rationale.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6-7, 9, 11, 14-16, 18, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations “classifying…grade” recited in ll. 2-3, “determining…device” recited in ll. 11-12, “allocating…grade” recited in ll. 19-20, and “in response…threshold” recited in ll. 24-34 can be considered a mental process under the groupings of abstract ideas (i.e. concepts performed in the human mind or via pen and paper including an observation, evaluation, judgment, and/or opinion) (Step 2A Prong One). For example, in the determining limitation the load of the CPU could be represented merely as a number, percentage, or label (e.g. low or high) and therefore could be mentally determined. The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the recited generically recited additional computer elements (i.e. computing device, CPU, processor, computer-readable program instructions, memories, non-

As per claims 3, 6-7, and 21-24 they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 3, 6-7, and 21-24 recite the same abstract idea of claim 1. Claims 3, 6-7, and 21-24 also recite mental processes (e.g. determining, processing, subtracting, setting, allocating) and non-functional descriptive language (e.g. further defining the first density grade and the first access virtual objects), and therefore are also directed to patent ineligible subject matter for the same reasons as identified in claim 1. 

As per claim 9, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 11, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claim 14, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

As per claim 15, it has similar limitations as claim 7 and is therefore rejected using the same rationale.

As per claim 16, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 18, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 6-7, 9, 11, 14-16, 18, and 21-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 1, ll. 11-15 recite that the collective resource request quota is inversely related to the load of the CPU while also reciting that the collective resource request quota 

As per claim 6, ll. 3 recites “a target virtual object” but it is not clear as to whether it refers to an interaction virtual object or an access virtual object recited in claim 1. 

As per claim 7, are the two continuous resource requests also sent by the target virtual object? What is meant by “continuous” recited in ll. 3?

As per claim 9, it has similar limitations as claim 1 and is are rejected using the same rationale.

As per claim 14, it has similar limitations as claim 6 and is are rejected using the same rationale.

As per claim 15, it has similar limitations as claim 7 and is are rejected using the same rationale.

As per claim 16, it has similar limitations as claim 1 and is are rejected using the same rationale.

As per claim 21, does “after the first preset duration” mean after the first preset duration has been started or after the first preset duration has concluded?

As per claim 23, in ll. 10 what does “ahead of” mean?

As per claim 24, in ll. 2 what does “a same numerical range” mean?

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argues on pg. 13-15 of the Remarks that the amended claims do not recite a mental process and include a practical application. The examiner respectfully disagrees:

Firstly, Applicant is reminded of In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert’s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”). It appears that Applicant is merely making a re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. The Applicant fails to explain how the amended claims do not recite a mental process or include a practical application.

If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification (see MPEP 2106.05(a)). That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement and the claim itself must also reflect the improvement in technology. An important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017). To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. 

The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality (see FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 12 USPQ2d 1293, 1296 (Fed. Cir. 2016) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)) nor does merely using a computer to perform an abstract idea (Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017).

Finally, whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished (see MPEP 2106.05(f)). The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words "apply it".

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            March 16, 2021